JACOBS, Circuit Judge,
concurring in part, dissenting in part:
I concur in the result except insofar as the majority opinion remands for further proceedings concerning the allegation that Pi-naud’s transfer from state prison to federal prison was delayed by approximately three weeks.
I
In order to pursue an immediate appeal following the district court’s summary judg*1159ment order dismissing less than all of Pi-naud’s claims, Pinaud voluntarily dismissed all of his remaining claims. Thus our jurisdiction depends upon the fact that the only claims preserved for appeal are those that the district court dismissed on defendants’ motion for summary judgment. I think it is easily demonstrated that the transfer delay was not the subject of the district court’s summary judgment order and was therefore withdrawn, if indeed it ever existed in the first place.
The introduction and fact recitation of the complaint alleges that Pinaud was transferred back to federal prison three weeks after his state criminal charges were dismissed. Am.Compl. ¶¶ 4, 75; Appendix at 3-4, 29. This event is referred to again only once, as one of the acts in furtherance of the conspiracy sought to be pleaded in Count Three. Am.Compl. ¶ 91; Appendix at 35. Since I agree with the majority that the conspiracy claim was properly dismissed for a variety of reasons, I do not believe that the complaint states any claim in respect of the transfer delay. I am not alone. Up to now, no one involved in this case has perceived or acknowledged the existence of a non-conspiracy claim against the individual prosecutors premised upon the transfer delay.
In March 1992, the defendants filed a motion for summary judgment. The only grounds for dismissing the federal claims urged by the prosecutor defendants were statute of limitations and absolute immunity. The defendants’ supporting brief on the immunity issue listed the following five acts as suitable for summary disposition:
(1) coercion of] his guilty plea by applying to increase his bail from $10,000 to $250,000 on May 4, 1984 (Am.Compl. ¶¶ 24-27);
(2) knowingly presenting] false information to a grand jury to obtain an indictment against him for bail jumping on October 16, 1984 (Am.Compl. ¶ 36);
(3) breach [of] an alleged plea agreement on October 17, 1984, by permitting him to be sentenced to a longer term of imprisonment which was not concurrent with the anticipated federal sentences (Am.Compl. ¶¶ 38-39);
(4) ... the rescission of a credit against his term of federal imprisonment on September 11, 1987, by reporting to the U.S. Bureau of Prisons that the District Attorney was appealing an Order vacating the state sentence of imprisonment (Am.Compl. ¶ 50); and
(5) ... [his] transfer ... from federal to state prison in 1988 [made in an effort] to coerce Pinaud to plead guilty in the continued state prosecution. (Am. Compl. ¶¶ 62-70).
Defendants’ Brief in Support of Motion for Summary Judgment at 4 (footnote omitted); Record on Appeal Document No. 35.
In deciding that issue, the district court carefully set forth the acts and claims as to which it was granting summary judgment. Since I agree with the majority that the district court issued a “thorough opinion,” ante at 1146,1 assume that the district court did not lose any claims along the way. Before considering the immunity issue in respect of individual acts, the district court surveyed the allegations at issue:
Plaintiff alleges six distinct acts, taken by one or more of the district attorney defendants, which caused his injuries: (1) defendants improperly sought to increase plaintiffs bail; (2) defendants misled the Grand Jury to obtain an indictment against plaintiff for Bail Jumping; (3) defendants breached their plea agreement with plaintiff; (4) defendants misrepresented the status of plaintiffs state prosecution to the Bureau of Prisons; (5) defendants arranged to transfer plaintiff from Allenwood to the Riverhead Jail; and (6) defendants arranged to have plaintiff frequently transported by bus, in chains, from the River-head Jail to the Hauppauge Courthouse on days that his case was not on the court calendar. Defendants, however, contend that the first five of these alleged acts are covered by absolute immunity.
798 F.Supp. at 918 (emphasis added). This passage tells us which alleged prosecutorial abuses are addressed in the district court’s opinion and which are not. They are the same five alleged acts as to which the defendants asserted absolute immunity in the brief *1160they submitted to the district court. After enumerating- six alleged acts, the district court takes note of the defendants’ contention that the first five are covered by absolute immunity. The transfer delay addressed in the majority opinion is not among the five; it is not even among the six.
The majority characterizes the transfer delay as “one allegation by Pinaud that the district court did not consider in detail, but apparently did dismiss.... ” Ante at 1151 (emphasis added). It is surely an understatement to conclude that the district court did not consider the transfer delay “in detail”. In order to locate such an allegation anywhere in the district court opinion, the majority relies upon one catchall phrase: “The District Court seems to have been addressing this allegation when it indicated that the district attorney defendants were immune from suit under § 1983 for Pinaud’s alleged injuries because they ‘emanate from the duration and conditions of his imprisonment and therefore arise directly from his prosecution.’ Pinaud, 798 F.Supp at 921.” Ante at 1151. But nowhere does the district court consider or weigh an allegation premised upon delayed transfer.1 Of course, I view this omission as completely unsurprising. Why should the district court have addressed a claim that was not pleaded and was not presented to the district court for disposition on summary judgment? Indeed, it would have been improper for the district court to grant summary judgment on any matter sua sponte, and without notice to the non-moving party. See Fed.R.Civ.P. 56(c); Otis Elevator Company v. George Washington Hotel Corp., 27 F.3d 903, 910 (3d Cir.1994).
If the transfer delay had been pleaded as part of a § 1983 claim, and had been dismissed by the district court on summary judgment sua sponte, without notice, and without discussion, one would expect an appeal on that ground. What has Pinaud asked us to do on appeal? His briefs tell us that (in addition to the malicious prosecution claim) the sole claim under § 1988 that Pinaud wished us to address on appeal was his. conspiracy claim:
[T]he District Court employed an overly restrictive view of the function for which the defendant prosecutors are sued. The lower court analyzed each action Pinaud offered to show that the out-of-court conspiracy existed, rather than the conspiracy itself.
Toward this end, Pinaud alleged that the prosecutors committed various acts, both in court and out, which indicate that the conspiracy was at work. However, Pinaud carefully avoided suing defendants fo[r] what they did in court. He used those acts only as evidence of the existence of a conspiracy....
The District Court ... mistook the acts that prove the existence of the conspiracy which harmed Pinaud, for the harm itself.
Brief of Appellant at 19-21. The majority opinion concludes that this conspiracy theory was properly rejected by the district court. However, by isolating one overt act evidencing the conspiracy, and evaluating the transfer delay as a separate claim, the majority opinion does just what Pinaud argues on appeal the district court should not have done.
In his brief and reply brief, Pinaud barely references the overt acts listed in Count Three of his complaint and, where he does so, he makes no mention of the transfer delay. See Brief of Appellant at 31 and Reply Brief at 14-15. The majority opinion recites that “Pinaud relies almost exclusively on conspiracy notions in seeking to defeat the individual defendants’ immunity”. Ante at 1149. The majority finds this “[sjomewhat surprising!],” ante at 1149, but I do not. *1161The various acts alleged in the complaint, the five acts addressed by the district court, the five acts addressed by Pinaud on appeal, and what the majority opinion calls the “roughly[] seven acts by the defendants that Pi-naud alleges wrongly harmed him,” ante at 1149, are nothing more or less than predicate acts in the conspiracy claim. The district court properly dismissed the conspiracy claim, as the majority opinion holds. Ante at 1149.
What the majority opinion does is to take one of these predicate acts and recast it as a claim under § 1983. The majority opinion therefore remands for proceedings on a claim that was never pleaded, that (having never been pleaded) was not the subject of the summary judgment motion, that (having not been raised in the motion) was never addressed in the district court opinion, that (having never been addressed) can scarcely have been dismissed, that (having not been dismissed) was necessarily withdrawn and that (for all these good reasons) was never presented to us on appeal.
II
According to the majority opinion, the delayed transfer can be the basis for a § 1983 claim because the return transfer to federal prison is an administrative act rather than a prosecutorial act protected by absolute immunity. Yet, as the majority opinion concedes, Pinaud “makes no pffort, but for one or two purely conclusory statements, to dispute the District Court’s determinations that ... all of the defendants’ distinct acts are properly regarded as ‘prosecutorial’ rather than as ‘investigative’ or ‘administrative’.” Ante at 1149.
This delayed transfer claim originates in the majority opinion. The majority opinion in turn relies entirely upon Allen v. Lowder, 875 F.2d 82, 85-86 (4th Cir.1989), as authority for the idea that a § 1983 claim can be premised upon the delay in transferring Pi-naud back to federal prison. In Allen, the prosecutor failed to effect the inmate’s release following the dismissal of all criminal charges against him, thereby delaying the plaintiff’s ultimate freedom. Allen deemed this release from custody to be an administrative function that is distinct from the prosecutor’s role as prosecutor. Here, the prosecutor arranged the transfer of Pinaud from federal custody to state prison in order to facilitate his possible retrial on the state charges. The majority recognizes that this transfer from federal prison to state prison was a prosecutorial act. Ante at 1150. This arrangement was in the nature of a bailment to take Pinaud from federal custody and to return him there. State prosecutors who require the transfer of federal prisoners cannot hope to perform that prosecutorial function without (a) undertaking to hold and return the prisoner to federal custody and (b) making good on that undertaking. Transferring Pinaud back to federal custody was therefore a prosecutorial obligation and a prosecutorial function.
The majority’s reliance upon Allen recognizes no distinction between (a) Pinaud’s discharge to federal prison and (b) Allen’s discharge home. The distinction between these two events — which would not be lost on any inmate — could confuse only persons who are at large.2 The law is quite clear that federal prisoners may be housed in state prisons. See 18 U.S.C. § 4002; 18 U.S.C. § 3621(b); Rosenberg v. Carroll, 99 F.Supp. 630, 632 (S.D.N.Y.1951) (“The Attorney General may transfer a convict from a federal to a state prison without notice to or consent of the convict.”). Indeed, nothing in the Constitution prevents prisoners in either the state or federal system from being detained in privately operated prisons, see Ward A. McAfee, Tennessee’s Private Prison Act of 1986: An Historical Perspective With Special Attention to California’s Experience, 40 Vand. L.Rev. 851 (1987); David N. Wecht, Breaking the Code of Deference: Judicial Review *1162of Private Prisons, 96 Yale L.J. 815 (1987), or in other jurisdictions, see 18 U.S.C. § 4003, or in other countries for that matter. Putting aside the invalid premise that a prisoner’s claim can be based on delayed transfer from one jail to another, one wonders whether any harm cognizable in law can arise from such a delay. See Meachum v. Fano, 427 U.S. 215, 225, 96 S.Ct. 2532, 2538, 49 L.Ed.2d 451 (1976); Klos v. Haskell, 48 F.3d 81, 86 (2d Cir.1995) (“the [Supreme] Court has held that an inmate has no inherent liberty interest ... in remaining in one correctional institution rather than another”). What instruction would one give a jury charged with ascertaining injury or fixing damages? What background would qualify an expert to illuminate these issues for the jury?
Footnote 9 in the majority opinion, ante at 1152, broadly intimates that, at any trial of the remanded claim, the plaintiff may proffer evidence of (a) the acts and claims held by this Court to have been properly dismissed by the district court, together with (b) the claims and allegations that the plaintiff has voluntarily withdrawn. To say the least, this strategy is in tension with Singleton v. City of New York, 632 F.2d 185 (2d Cir.1980), cert. denied, 450 U.S. 920, 101 S.Ct. 1368, 67 L.Ed.2d 347 (1981), which bars use of a conspiracy theory to revive time-barred claims. Id. at 192 (“The existence of a conspiracy does not postpone the accrual of causes of action arising out of the conspirators’ separate wrongs. It is the wrongful act, not the conspiracy, which is action-able_”). Footnote 9 points a way around Singleton, so that time-barred (and withdrawn) claims may be used to repair the deficiencies of a surviving claim and perhaps furnish an incitement to punitive damages. It will be for the district court on remand to resolve these issues in light of Singleton, Federal Rule of Evidence 403, and other considerations.
Ill
The majority’s unnecessary discussion of Monell v. Dep’t of Social Services of City of New York, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); Singleton and Eagleston v. Guido, 41 F.3d 865 (2d Cir.1994), leads up to the observation that “a cause of action against [a] municipality does not necessarily accrue upon the occurrence of a harmful act, but only later when it is clear, or should be clear, that the harmful act is the consequence of a county ‘policy or custom.’” Ante at 1157. That discussion is demonstrably dictum because, as the majority acknowledges, Pinaud’s counsel has conceded that he knew, months before the statute of limitations expired, each fact relied upon to establish the “policy or custom” underlying the supposed § 1983 claim. Ante at 1157.
The majority’s statute-of-limitations view is not consonant with our most recent pronouncement on the issues addressed by Mo-nell and Singleton. Eagleston makes clear that a § 1983 cause of action accrues when “‘the plaintiff becomes aware that [s]he is suffering from a wrong for which damages may be recovered in a civil action.’ ” Eagle-ston, 41 F.3d at 872 (quoting Singleton, 632 F.2d at 192 (alteration in Eagleston)). In Eagleston this “wrong” consisted of the beating and stabbing of the plaintiff by her husband, allegedly caused by the failure of the police to protect her. The cause of action in Eagleston accrued when the plaintiff was assaulted, not at some later date when the plaintiff came to realize that the police officers were acting under color of state law when they failed to protect her. Although a § 1983 complaint against a state or subdivision must plead that the wrongful act is pursuant to a governmental “policy or custom,” the accrual of the claim is not delayed until that realization is brought home. A party who suffers a potentially compensable injury is generally on notice from that time to make the inquiries necessary to support at least a pleading on information and belief as to such things as the defendant’s custom, policy, practice, notice, status or state of mind.

. The majority's footnote 8 deems it plain that the district court "went beyond these five sets of acts” by its reference to " ‘all [the defendants’] alleged acts that plaintiff claims caused him injury' ". This reference to “all ... alleged acts” comes at the conclusion of the district court's discussion of absolute immunity. As I have pointed out, the preamble language on page 918 limits this entire discussion to the five (or six) specifically enumerated alleged acts. The district court's use of "all ... alleged acts" thus refers back in the district court opinion to these five (or six) acts and can refer to no others. Of course, the alleged transfer delay is not among the enumerated acts.


. The majority eases the way. for this ruling through dictum addressing the so-called "bullpen therapy” claim. The majority suggests that the district court declined to dismiss the bullpen claim on summary judgment presumably because the district court determined that act was not subject to prosecutorial immunity. Ante at 1150-51. The majority opinion then goes on to approve this ruling that the district court never made. Because the district court failed to dismiss the bullpen claim, it is not before us and we have no occasion to address it.